DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-18 filed 05/17/2022 and see pages 8-10 filed on 06/30/2022 with respect to the claim rejections and objections have been fully considered and are persuasive.  The rejections and objections of the office action dated 11/17/2021 and have been withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/17/2022 has been considered by the examiner.

Allowable Subject Matter
Claims 1, 2, and 4-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious the electro-hydrostatic actuator system for a press drive wherein at least one of the press surfaces of the auxiliary pistons has a different thickness than another press surface of the auxiliary pistons in combination with the rest of the recited limitations of claim 1 for reasons discussed in applicant’s remarks dated 05/17/2022 pages 14-16. 
The prior art does not disclose nor render obvious the electro-hydrostatic actuator system for a press drive wherein at least one of the press surfaces has a different resting distance than another press surface of the auxiliary pistons in combination with the rest of the recited limitations of claim 12 for reasons discussed in applicant’s remarks dated 05/17/2022 page 16. 
Applicant's specification states that different thicknesses of the press surfaces of the auxiliary pistons are optimally adapted to the regions of the powder blank to be produced. Applicant's specification states that the press surfaces of the auxiliary pistons may also be spaced apart from a base line by a resting distance of offset in the starting position instead of using different thicknesses to enable further flexibility in the use of the pistons to be optimally adapted to regions of the power blank to be produced. Applicant’s invention provides for a variable pressing area which allows for a portion of a produced powder blank to have a smaller thickness than another portion, while also recovering energy as at least one of the motor generators is operated as a generator during a press run; and the closest prior art Kohno (US 8037735) is unable to provide the combination of recited features as discussed in applicant’s remarks such as because Kohno’s hydraulic cylinders are each connected to a single cushion pad. The prior are fails to provide sufficient motivation to modify or combine the prior art to reach applicant’s claimed invention absent impermissible hindsight.
Claims 2, 4-11, and 13-21 are allowed because they depend from an allowed independent claim 1 or 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        July 6, 2022